J-A08008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WAYNE MICHAEL WEBBER                       :
                                               :
                       Appellant               :   No. 275 WDA 2018

           Appeal from the Judgment of Sentence January 23, 2017
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0003911-2017


BEFORE: PANELLA, P.J., STABILE, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY PANELLA, P.J.:                           FILED MAY 23, 2019

       Wayne Michael Webber appeals from the judgment of sentence entered

after the trial court found him guilty of failing to comply with sexual offender

registration requirements under the Sex Offender Registration and Notification

Act, 42 Pa.C.S.A. §§ 9799.10-9799.41 (“SORNA”). As the Commonwealth

concedes Webber is entitled to relief on appeal, we reverse his conviction and

vacate the judgment of sentence.1

       Webber pled guilty to one count of aggravated indecent assault of a child

and one count of corruption of minors in 2004. Under Megan’s Law II,

operative at the time, Webber was required to register as a sex offender for

the rest of his life. Relevant to this appeal, the legislature replaced all previous

____________________________________________


1 We commend the Commonwealth’s thorough exploration of possible issues
in this appeal, which could serve as a model for Anders briefs.
J-A08008-19


versions of Megan’s Law with SORNA effective December 20, 2012. Among

other modifications, SORNA increased the registration requirements imposed

on many offenders subject to its purview.

      The Pennsylvania Supreme Court subsequently determined that

SORNA’s registration requirements constituted de facto punishment. See

Commonwealth v. Muniz, 164 A.3d 1189, 1218 (Pa. 2017). Further, the

Supreme Court concluded that retroactive application of SORNA’s registration

scheme violated the ex post facto clause of the United States Constitution.

See id.

      In March of 2017, the trial court convicted Webber of failing to comply

with SORNA’s registration requirements. Specifically, the court found that

Webber’s failure to register his change of address for three weeks after he

moved violated 18 Pa.C.S.A. § 4915.1(a)(2).

      The Commonwealth concedes Webber was convicted of failing to comply

with SORNA’s registration requirements. See Appellee’s Brief, at 11 (noting

none of the statutes Webber was charged with violating were in effect at the

time of his guilty plea in 2004). The Commonwealth further acknowledges that

“application of SORNA has the effect of inflicting greater punishment on

[Webber] than the law in effect at the time he committed his crimes.” Id.

Therefore, it admits that Webber’s conviction violates the ex post facto

prohibition in the United States Constitution. See id., at 13.




                                     -2-
J-A08008-19


      We agree. SORNA’s requirements cannot be lawfully imposed on Webber

after Muniz. See Commonwealth v. Fernandez, 195 A.3d 299, 310 (Pa.

Super. 2018) (en banc) (“Following Muniz, SORNA’s sexual offender

requirements may not be imposed retroactively on any defendant…); see also

Commonwealth v. Horning, 193 A.3d 411, 416-417 (Pa. Super. 2018)

(holding that application of SORNA’s registration requirements to offender

convicted of crimes committed in 2002 and 2004 would violate ex post facto

clause of Pennsylvania Constitution). Further, pursuant to Commonwealth

v. Derhammer, 173 A.3d 723, 729 (Pa. 2017), the Commonwealth could not

convict Webber of failing to register under any version of Megan’s Law. Finally,

Webber could not have been convicted of failing to comply with 42 Pa.C.S.A.

§ 9799.55, as that statute was not passed until February 21, 2018 – nearly a

year after his trial. Accordingly, we reverse his conviction for failing to comply

with sexual offender registration requirements.

      Conviction reversed. Judgment of sentence vacated.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2019




                                      -3-